Citation Nr: 1105770	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran had active service from November 1948 to October 
1951.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2009 and April 2009 RO decisions.  The 
February 2009 RO rating decision denied service connection for 
the cause of the Veteran's death.  The April 2009 RO decision, in 
pertinent part, apparently denied entitlement to DIC under the 
provisions of 38 U.S.C.A § 1318.  

A March 2010 RO statement of the case solely listed one issue of 
entitlement to service connection for the cause of the Veteran's 
death.  The Board notes, however, that the March 2010 statement 
of the case actually addressed both claimed issues of entitlement 
to service connection for the cause of the Veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A § 1318.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a VA Form 9, received in April 2010, the appellant requested a 
Board hearing in Washington, D.C.  In a statement received in 
November 2010, the appellant's representative indicated that the 
appellant had requested that she instead be scheduled for a Board 
hearing sitting at the RO (Travel Board hearing) in Albany, New 
York.  

In a subsequent February 2011 statement, the appellant's 
representative specifically indicated that pursuant to a phone 
conversation on that date, the appellant had stated that she 
would be satisfied with a Board videoconference hearing in 
Albany, New York.  It was noted that the appellant requested that 
the Board videoconference hearing be held in April 2011, or 
later, due to a scheduled surgical procedure in March 2011.  

As the Appellant has requested a Board videoconference hearing, 
the case must be returned to the RO to arrange such a hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the appellant for a 
Board videoconference hearing (if possible 
in Albany, New York).  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

[Continued on following page.]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



